Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs, on the ground that defendant has had a full trial of the issues as he chose to present them to the court, and it is not a proper exercise of discretion to set aside a judgment which has been affirmed by the Appellate Division simply to permit the defendant to present defenses which he has not seen fit to set forth originally. The judgment itself furnishes, by the last clause, a means by which defendant may protect himself against being compelled to take the title if the property is incumbered by mortgages other than those set forth in the contract. Jenks, P. J., Thomas, Rich, Blackmar and Jaycox, JJ., concurred.